         Case 2:21-cv-00059-JAM-KJN Document 5 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GABRIEL J. BRADWAY,                             No. 2: 21-cv-0059 KJN P
12                        Plaintiff,
13             v.                                        ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14       DR. YASHODARA RAO,
15                        Defendant.
16

17            Plaintiff is a state prisoner, proceeding pro se. On January 12, 2021, defendant removed

18   this action to this court from the San Joaquin County Superior Court.

19            The court’s own records reveal that on June 12, 2020, plaintiff filed a first amended

20   complaint in 2:20-cv-436 JAM KJM P containing virtually identical allegations.1 Due to the

21   duplicative nature of the present action, the court will recommend that the complaint be

22   dismissed.

23            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to assign

24   a district judge to this case; and

25   ////

26   ////

27
     1
      A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                      1
     Case 2:21-cv-00059-JAM-KJN Document 5 Filed 01/22/21 Page 2 of 2


 1           IT IS RECOMMENDED that this action be dismissed without prejudice. See Fed. R. Civ.

 2   P. 41(b).

 3           These findings and recommendations are submitted to the District Judge assigned to this

 4   case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after being served

 5   with these findings and recommendations, plaintiff may file written objections with the court.

 6   The document should be captioned “Objections to Magistrate Judge’s Findings and

 7   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 8   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 9   Cir. 1991).

10   Dated: January 22, 2021

11

12

13

14
     Brad59.dis
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
